Citation Nr: 0921370	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-19 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the Veteran's death was incurred in the line of duty, 
thus precluding service connection for the cause of his 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
April 2005.  He died in April 2005 while on active duty, from 
injuries sustained in a motorcycle accident.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which was rendered in response to the 
appellant's claim for Dependency and Indemnity Compensation 
(DIC) based on the Veteran's death in service.  In that 
decision, the RO found that the Veteran's death was the 
result of abuse of alcohol and willful misconduct and 
therefore not in the line of duty.

Jurisdiction over this case was subsequently transferred to 
the VARO in Winston-Salem, North Carolina, and that office 
forwarded the appeal to the Board.

In March 2009, the appellant testified during a hearing at 
the RO before the undersigned; a transcript of that hearing 
is of record.

For the reasons expressed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.



REMAND

In this case, the Veteran died from injuries sustained from a 
motorcycle accident while on active duty.  A report of the 
Virginia Department of Criminal Justice Services, Division of 
Forensic Science, indicates that the Veteran's blood alcohol 
level was .20, and he was thus intoxicated.

DIC may be awarded to a surviving spouse upon the service-
connected death of the Veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5(a) (2008).  In this case, the Veteran died while 
on active duty.  While there is a presumption of service 
connection for injuries that occur during active duty, this 
presumption is rebutted when a preponderance of the evidence 
establishes that the injury was the result of the person's 
own willful misconduct or abuse of alcohol.  38 U.S.C.A. § 
101, 105; 38 C.F.R. §§ 3.1(m), 3.5, 3.301; see also Thomas v. 
Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005); Shedden 
v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  Both the 
Army and the RO found that the Veteran's motorcycle accident 
was the result of willful misconduct and alcohol abuse.  
Therefore, the RO denied the appellant's claim for DIC based 
on service connection for the cause of the Veteran's death.

The appellant argues that the Veteran's death was not the 
result of willful misconduct or alcohol abuse, because the 
Veteran's motorcycle accident was the result of his 
alcoholism which in turn was caused by a psychiatric disorder 
incurred in service.  The appellant testified that the 
Veteran had sought psychiatric treatment during service, and 
a list of appointments from the Kenner Army Hospital reflects 
that the Veteran was seen twice at the psychiatry clinic, in 
January and February 2005.  Unfortunately, both the Kenner 
Army Hospital and the National Personnel Records Center 
(NPRC) have indicated, in response to multiple RO requests, 
that they do not have any records of the Veteran's treatment 
on these occasions.  There are also references in the service 
treatment records to stress.  According to the appellant, 
this evidence indicates that the Veteran had a psychiatric 
disorder which negates any willful misconduct on the part of 
the Veteran.

There is a basis in law for the appellant's argument, as the 
RO acknowledged in the December 2008 supplemental statement 
of the case.  While the regulations appear to indicate that 
willful misconduct and alcohol abuse are separate bases for a 
finding that disability or death was not incurred in the line 
of duty, the Federal Circuit has held that where alcoholism 
is secondary to and a manifestation of an acquired 
psychiatric disorder, and alcoholism results in death, it is 
not to be considered as misconduct.  See Allen v. Principi, 
237 F.3d 1368, 1379 (Fed. Cir. 2001).  In other words, the 
current statute and regulations do not bar compensation for 
Veterans suffering from alcohol abuse resulting secondarily 
from a service-connected disorder, such as PTSD.  Id. at 
1381.

In the context of this case, the Court's holding in Allen 
means that, if the appellant could show that the Veteran's 
alcohol abuse resulted from a psychiatric disorder incurred 
in service, she could argue that his death did not result 
from willful misconduct or alcohol abuse and was thus 
incurred in the line of duty.  Her claim for service 
connection for the cause of the Veteran's death would thus be 
viable.  The appellant has not, however, established that the 
Veteran had a psychiatric disorder in service that caused his 
alcohol abuse and the motorcycle accident injuries that 
resulted in his death.

However, the Veterans Claims Assistance Act of 2000 (VCAA) 
provides that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  There 
are particularized notice obligations with respect to a claim 
for DIC benefits.  Section 5103(a) notice must include, among 
other things, an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

The RO did not provide any such VCAA notification to the 
appellant in this case.  A remand is therefore warranted for 
the RO to provide notice to the appellant of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  Moreover, given the 
above facts, the RO should inform the appellant that, in 
order to establish that the Veteran's death was not the 
result of his own willful misconduct or alcohol abuse, she 
would have to submit evidence showing that the Veteran had a 
psychiatric disability in service which caused his alcohol 
abuse and subsequent death from the motorcycle accident 
injuries.

In addition, although the Board recognizes that multiple 
attempts have been made to obtain treatment records (as 
opposed to the list of psychiatric clinic appointments that 
was obtained) from the Kenner Army Hospital and NPRC, the RO 
should take any other steps it deems warranted to again seek 
these records.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following:

1.  Send the appellant a letter that 
complies with the VCAA's general 
notification requirements as well as the 
specific notification requirements for 
DIC cases in accordance with Hupp, supra.  
In addition, this letter should explain 
that, in order to establish that the 
Veteran's death occurred in the line of 
duty and not as the result of willful 
misconduct or alcohol abuse, the 
appellant must submit evidence showing 
that the Veteran had a psychiatric 
disorder in service which caused his 
alcohol abuse and subsequent death from 
the motorcycle accident injuries.

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  Take any other steps deemed warranted 
to again seek the January and February 
2005 Kenner Army Hospital psychiatric 
clinic records of treatment of the 
Veteran (as opposed to the list of 
appointments already obtained).  If no 
such steps can be taken, or if any steps 
taken are unsuccessful, the RO should 
prepare a memorandum to the file 
explaining why it ended its efforts to 
obtain these federal records and 
concluded they do not exist or that 
further efforts to obtain those records 
would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the appellant's DIC 
claim, including the issue of whether the 
Veteran's death was incurred in the line 
of duty.

5.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

